Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 59 and 64 are allowable because none of the cited references either alone or in combination disclose the combination of limitations as claimed.  With regard to claim 59, the references fail to disclose a method for exhaust temperature management in a multiple-cylinder combustion engine, comprising: deactivating fuel injection to a first cylinder and to a second cylinder of the multiple- cylinder combustion engine during an engine cycle pattern; deactivating an intake valve and an exhaust valve of the first cylinder to close the first cylinder during the engine cycle pattern; and engine-braking the second cylinder by opening one of the valves of the second cylinder after a compression stroke of the engine during the engine cycle pattern as claimed.  With regard to claim 64, the references fail to disclose a method for exhaust temperature management in a multiple-cylinder, reciprocating-piston combustion engine, comprising: sensing a low temperature condition of combusted exhaust; implementing an increased heat output engine cycle pattern in response to the sensed low temperature condition, comprising: deactivating fuel injection to the multiple cylinders; and controlling respective valves of the multiple cylinders to switch between: deactivating all valves of all the multiple cylinders in a cylinder deactivation mode to close the multiple cylinders; and activating engine braking mode on a first cylinder of the multiple cylinders by opening one or more respective valves of the first cylinder while deactivating all remaining valves of the multiple cylinders in the cylinder deactivation mode as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JASON D SHANSKE/Primary Examiner, Art Unit 3746